 



 

Southern Connecticut Bancorp, Inc. 8-K [sse-8k_012813.htm]



Exhibit 10.2

 



 

EMPLOYMENT AGREEMENT 

 

This Agreement is made and entered into effective as of the first day of
January, 2013 by and between SOUTHERN CONNECTICUT BANCORP, INC. and its
subsidiary, THE BANK OF SOUTHERN CONNECTICUT, having its principal place of
business in New Haven, Connecticut (hereinafter referred to as the “Employer”)
and Stephen V. Ciancarelli, residing in Smithtown, New York (hereinafter
referred to as the “Employee”).

 

W I T N E S S E T H

WHEREAS, the Employee is experienced in the financial oversight of a financial
services company; and

WHEREAS, the Employer desires to secure the services of the Employee on the
terms herein set forth; and

WHEREAS, the Employee is willing to enter into this Agreement on said terms;

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the parties hereto, intending to be legally bound, do hereby mutually
covenant and agree as follows:

 

1. Employment: The Employer agrees to employ the Employee as Senior Vice
President and Chief Financial Officer of the Employer beginning January 1, 2013,
for the Term of Employment as defined in Section 2, and the Employee accepts
said employment and agrees to serve in such capacity upon the terms and
conditions hereinafter set forth.

 

2. Term of Employment: The Term of Employment shall commence on January 1, 2013,
and end on December 31, 2013. Notwithstanding the foregoing, the Term of
Employment shall end if sooner terminated as provided in Section 5.



 

 

 



SOUTHERN CONNECTICUT BANCORP, INC.
THE BANK OF SOUTHERN CONNECTICUT
Employment Agreement with Stephen V. Ciancarelli - January 2013
Page 2 of 9

 

 

3. Duties of Employment: The Employee agrees that, so long as he shall be
employed by the Employer, the Employee shall perform all duties assigned or
delegated to him under the By-laws of the Employer and/or from time to time by
the independent Board of Directors of the Employer consistent with his position
as Senior Vice President and Chief Financial Officer. The Employee shall be
responsible for and perform all acts and services customarily associated with
such position, devoting his full time, best efforts and attention to the
advancement of the interests and business of the Employer. The Employee shall
not be engaged in or concerned with any other duties or pursuits which are
competitive or inconsistent with the interests and business of the Employer.

 



4. Compensation: During the Term of Employment, the Employer shall pay to the
Employee as compensation for the services to be rendered by him hereunder the
following:

 

(a) The Employer shall pay to the Employee a base salary at the annual rate of
ONE HUNDRED SIXTY FIVE THOUSAND DOLLARS ($165,000.00). Such compensation shall
be payable in accordance with normal payroll practices of the Employer.

 

(b) In addition to the base salary set forth in (a) above, the Employee shall be
entitled to salary increases and other such merit bonuses reflecting job
performance achievements, and/or such other form(s) of merit compensation, as
the independent Board of Directors of the Employer may in its discretion
determine at the end of each calendar year(s) during the Term of Employment. The
independent Board of Directors may establish one or more individual or corporate
goals for each year, the achievement of which may be made a condition to the
payment of any additional compensation to the Employee. Such goals shall be
communicated to the Employee and shall be stated to be a condition to the
payment of such additional compensation to the Employee.



 

 

 



SOUTHERN CONNECTICUT BANCORP, INC.
THE BANK OF SOUTHERN CONNECTICUT
Employment Agreement with Stephen V. Ciancarelli - January 2013
Page 3 of 9



 

(c) At the end of each month during the Term of Employment, the Employer shall
reimburse the Employee for approved reasonable business related travel and
entertainment expenses, bank related education, other ordinary business expenses
and convention expenses incurred by Employee in the course of performing his
duties for the Employer hereunder. Such reimbursement will be made within 30
days after submission of appropriate documentation.

 

(d) The Employer shall provide group life insurance, comprehensive health
insurance and Major Medical coverage for the Employee comparable to such
coverage provided for officers of the Employer generally. The Employee shall be
eligible to participate in any profit sharing plan or Section 401(k) plan of the
Employer in accordance with the terms thereof.

 

5. Termination of Employment.

(a) The Employer shall have the right to terminate this Agreement upon the
occurrence of any one of the following events: 



(1)The Employee’s conviction of a felony or any other crime involving the
Employee’s morals or honesty;

 

(2)Dereliction in the performance of the Employee’s duties hereunder;

 

(3)Failure of the Employee to adhere to the policies set forth by the Board of
Directors of the Employer;

 

(4)Failure of the Employee to qualify for a bond;

 

(5)Death, total disability, or drug abuse or alcoholism, which prevents the
Employee from performing his functions under this Agreement; or

 

(6)Material non-compliance with the objectives and goals of the position as
mutually agreed upon between the Employer and Employee.



 

 

SOUTHERN CONNECTICUT BANCORP, INC.
THE BANK OF SOUTHERN CONNECTICUT
Employment Agreement with Stephen V. Ciancarelli - January 2013
Page 4 of 9

 



 

(b) Should the Employer enter into a “Business Combination” during the Term of
Employment, the entity remaining after the “Business Combination” occurs shall
pay the Employee a lump sum payment in an amount equal to the total of the
Employee’s then current base annual salary in the event that (i) the Employee
separates from service with the Employer (or its successor) as a result of his
not having been offered the same position with the remaining entity at the
Employee’s then current base annual salary (but only if the Employee had first
given the Employer (or its successor) written notice of his intent to terminate
employment for this reason and a reasonable opportunity to remedy the situation)
(ii) the Employee determines in his sole discretion that the position offered
with the successor is inconsistent with his current position, including any
diminution in title, authority, duties or responsibilities or the Employee's
office is relocated to a location more than twenty-five (25) miles from its
location as of the date of this Agreement, he can then terminate his employment
as a result thereof (but only if the Employee had first given the Employer (or
its successor) written notice of his intent to terminate employment for this
reason and a reasonable opportunity to remedy the situation); or (iii) the
Employee is terminated, other than a termination under subparagraph 5 (a),
within two years following a “Business Combination.” Any such payment will be
made no later than twenty days following such termination of employment. In
either event, such payment shall be in addition to any compensation otherwise
due the Employee under any other provision of this Agreement. As a condition of
the closing or acquisition of stock resulting in a “Business Combination,” the
entity remaining shall agree in writing to honor and comply with this paragraph
5(b). A “Business Combination” for purposes of this Agreement shall be defined
as the sale by the Employer of all or substantially all of its assets, the
acquisition of fifty-one (51%) of the Employer’s outstanding voting stock, or
the merger of the Employer with another corporation as a result of which the
Employer is not the surviving entity.



 

 

SOUTHERN CONNECTICUT BANCORP, INC.
THE BANK OF SOUTHERN CONNECTICUT
Employment Agreement with Stephen V. Ciancarelli - January 2013
Page 5 of 9

 

 

(c) Notwithstanding anything to the contrary, Bancorp, Bank and Employee agree
that any payments to Employee pursuant to this Agreement which would constitute
a “golden parachute payment” pursuant to 12 C.F.R. Part 359 or the Supervisory
Guidance contained in Financial Institution Letter FIL 1066, if made at the time
when the Bank is subject to any of the conditions outlined in 12 C.F.R.
§359.1(f)(1)(ii)(A)-(E) shall not be made without obtaining all necessary
approvals and, if required, may be suspended, prevented or subject to claw back
in whole or in part when warranted to ensure that payments contrary to the
intent of 12 U.S.C. §1828(k) and 12 C.F.R. §359.4(b)(3) are not made. In this
regard, Bancorp and the Bank shall have the right to demand from Employee the
return of , and the Employee shall return, any golden parachute payment should
Bancorp or the Bank later become aware or receive information that the Employee
has committed, is substantially responsible for, or has violated, the respective
acts or omissions, conditions, or offenses prohibited under 12 C.F.R.
§359.4(a)(4).

 

6. Vacation. During the Term of Employment, the Employee shall be entitled each
year to a vacation of at least three (3) weeks, and during such time his
compensation shall be paid in full. The period of vacation selected each year
shall be with approval of the Employer. Vacation time which is not taken by the
Employee in any year may not be accumulated or carried over from year to year.
The Employee shall be entitled to be paid for any unused accrued vacation time
after termination of the Employee’s employment hereunder for the year of the
Employee’s termination. Normal bank holidays, seminars or convention attendance,
teaching at banking schools or speaking engagements shall not be considered as
part of the Employee’s vacation period. The Employee shall comply with any
banking regulations relating to the scheduling of vacation time.



 

 

SOUTHERN CONNECTICUT BANCORP, INC.
THE BANK OF SOUTHERN CONNECTICUT
Employment Agreement with Stephen V. Ciancarelli - January 2013
Page 6 of 9

 

 

7. Notices. All notices under this Agreement shall be in writing and shall be
deemed effective when delivered in person to the Employee or to the Secretary of
the Employer and the Chairman of the Compensation Committee, or if mailed,
postage prepaid, registered or certified mail, addressed, in the case of the
Employee, to his last known address as carried on the personnel records of the
Employer, and, in the case of the Employer, to the corporate headquarters,
attention of the Secretary and to the Chairman of the Compensation Committee at
his place of business, or to such other address as the party to be notified may
specify by notice to the other party.

 

8. Successors and Assigns. The rights and obligations of the Employer under this
Agreement shall inure to the benefit of and shall be binding (except as to the
positions and duties of the Employee) upon the successors and assigns of the
Employer, including, without limitation, any corporation, individual or other
person or entity which may acquire all or substantially all of the assets and
business of Employer or with or into which the Employer may be consolidated or
merged or any surviving corporation in any merger involving the Employer.

 

9. Arbitration. Any dispute which may arise between the parties hereto shall be
submitted to binding arbitration in New Haven, Connecticut, in accordance with
the Employment Rules of the American Arbitration Association provided that any
such dispute shall first be submitted to the Employer’s Board of Directors in an
effort to resolve such dispute without resort to arbitration. A single
arbitrator shall decide each dispute. In any dispute which is submitted to
arbitration, the arbitration costs and attorney’s fees of the prevailing party
shall be paid by the other party.

 

 

 



SOUTHERN CONNECTICUT BANCORP, INC.
THE BANK OF SOUTHERN CONNECTICUT
Employment Agreement with Stephen V. Ciancarelli - January 2013
Page 7 of 9

 

 

10. Severability. If any of the terms or conditions of this Agreement shall be
declared void or unenforceable by any court or administrative body or competent
jurisdiction, such term of condition shall be deemed severable from the
remainder of this Agreement, and the other terms and conditions of this
Agreement shall continue to be valid and enforceable.

 

11. Construction. This Agreement shall be construed under the laws of the State
of Connecticut. Words of the masculine gender mean and include correlative words
of the feminine gender. Section headings are for convenience only and shall be
considered a part of the terms and provisions of the Agreement.

 

12. Section 409A Compliance. Notwithstanding anything in this Agreement to the
contrary, it is the intention of the parties that this Agreement comply with
Section 409A of the Internal Revenue Code and any regulations and other guidance
issued thereunder, and this Agreement and the payment of any benefits hereunder
shall be operated and administered accordingly. Specifically, but not by
limitation, the Employee agrees that if, at the time of termination of
employment, the Employer is considered to be publicly traded and he is
considered to be a specified employee, as defined in Section 409A (and as
determined as of December 31 preceding his termination of employment, unless his
termination of employment occurs prior to April 30, in which case the
determination shall be made as of the second preceding December 31), then some
or all of such payments to be made hereunder as a result of his termination of
employment shall be deferred for no more than six (6) months and one day
following such termination of employment, if and to the extent the delay in such
payment is necessary in order to comply with the requirements of Section 409A of
the Code. Upon expiration of such six (6) month and one day period (or, if
earlier, his death), any payments so withheld hereunder from the Employee
hereunder shall be distributed to the Employee. For purposes of clarity, and not
by way of modification, any payments to be made to the Employee under Section
5(b) of this Agreement are intended to satisfy the conditions for the “severance
exception” and/or the “short-term deferral rule” under the final Treasury
regulations interpreting Section 409A of the Internal Revenue Code.



 

 



SOUTHERN CONNECTICUT BANCORP, INC.
THE BANK OF SOUTHERN CONNECTICUT
Employment Agreement with Stephen V. Ciancarelli - January 2013
Page 8 of 9

 

 

13. Section 280G Compliance. Notwithstanding any other provision of this
Agreement, if any of the payments provided for in this Agreement, together with
any other payments which the Employee has the right to receive from the Employer
or any corporation which is a member of an “affiliated group” (as defined in
Section 1504(a) of the Internal Revenue Code without regard to Section 1504(b)
of the Code) of which the Employer is a member, would constitute an “excess
parachute payment” (as defined in Section 280G(b)(2) of the Code), payments
pursuant to this Agreement shall be reduced to the extent necessary to ensure
that no portion of such payments will be subject to the excise tax imposed by
Section 4999 of the Code.

 

 



SOUTHERN CONNECTICUT BANCORP, INC.
THE BANK OF SOUTHERN CONNECTICUT
Employment Agreement with Stephen V. Ciancarelli - January 2013
Page 9 of 9

 

 

IN WITNESS WHEREOF, Employer has caused this Agreement to be executed by a duly
authorized officer and Employee has hereunto set his hand, effective as of the
date first written above.



    EMPLOYER:               SOUTHERN CONNECTICUT BANCORP, INC.
THE BANK OF SOUTHERN CONNECTICUT, INC.                       By: /s/ Alfred J.
Ranieri, Jr.       ALFRED J. RANIERI, JR.       Chairman, Compensation Committee
                          EMPLOYEE:                           /s/ Stephen V.
Ciancarelli       STEPHEN V. CIANCARELLI  

 



--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

